Citation Nr: 1726983	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-11 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) based on service connection for the cause of the Veteran's death.

2.  Entitlement to DIC pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Michael W. Franell, Attorney


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army Air Forces from December 1942 to November 1945, which included combat service and receipt of a Purple Heart medal.  He died in August 2010.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The appellant provided testimony at a videoconference hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran's death certificate lists the immediate cause of death as cardiogenic shock due to congestive heart failure due to mitral insufficiency.  Lower extremity arthritis, weakness, and pain limiting his cardiac surgery options were noted as significant conditions contributing to his death.

2.  At the time of his death, the Veteran was service connected for several lower extremity disabilities, including bilateral metatarsalgia with Morton's neuroma with pes planus (status post fractured left metatarsals), bilateral chronic ankle synovitis, and right knee degenerative joint disease (DJD).

3.  The claim for entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is rendered moot by the grant of DIC on the basis of service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for DIC based on service connection for the cause of the Veteran's death are met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2016).

2.  The criteria for dismissal of the claim for DIC pursuant to 38 U.S.C.A. § 1318 are met.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Appellant's Contentions

The appellant had been married to the Veteran for 32 years at the time of his death in August 2010.  She asserts that she attended every one of his doctor's visits in the years leading up to his death, and that his cause of death was due to his in-service combat injuries.  Specifically, she maintains that he could not stand or walk due to his in-service lower extremity injuries and that this impacted his ability to receive the necessary life-saving open heart surgery for a valve replacement.  See October 2016 Hearing Transcript.  


II.  Applicable Law

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive DIC.  38 U.S.C.A. § 1310, 38 C.F.R. 
§ 3.312. 

In order to establish service connection for the cause of the Veteran's death, there must be: (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the Veteran's death.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The medical evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312.

III.  Analysis 

As to the first element for service connection for the cause of death, the Veteran died in August 2010.  See September 2010 Death Certificate.  Therefore, the first element is established.

Regarding the second element, evidence of in-service incurrence or aggravation of a disease or injury, at the time of the Veteran's death he was service connected for a variety of lower extremity disabilities including bilateral metatarsalgia with Morton's neuroma with pes planus (status post fractured left metatarsals), bilateral chronic ankle synovitis, and right knee DJD, rated 70 percent disabling.  See February 2007 Rating Codesheet.  

As to the final element, nexus, the September 2010 Death Certificate lists lower extremity arthritis, weakness, and pain as contributory causes of the Veteran's death, insofar as these conditions limited his cardiac surgery options.  

Moreover, two private opinions of record support the claim.  The first is a November 2010 private doctor's opinion, which stated that Veteran had significant aortic and mitral valve disease and ultimately became too ill to proceed with surgery for them.  Dr. D.B. further explained that one of the reasons surgery was not undertaken was due to the Veteran's weak and painful lower extremities, including his osteoarthritis of the knees and chronic ankle and foot pain stemming from his in-service combat injuries.  The second is a February 2011 private doctor's opinion, which stated that the Veteran's history of progressive lower extremity weakness and significant arthritis due to injuries incurred in service i.e. his chronic pain syndrome involving his legs, resultant progressive limitation, and progressive lower extremity weakness, significantly and adversely impacted the management of his progressive cardiac disease, both from a procedural standpoint, as well as from the standpoint of participation in effective rehabilitation.  Dr. M.M. further explained that these limitations imposed by his progressive lower extremity weakness significantly impacted clinical management decisions and imposed limitations with respect to options for management of his valvular disease over the last few years of the Veteran's life.  He reasoned that while his cardiovascular disease arose independently from any previous service-connected related injury, that his progressive neurologic symptoms of his lower extremities had a significant impact on the Veteran's overall care.  Lastly, he asserted that as the Veteran's mitral regurgitation progressively worsened, he was deemed to be a poor candidate for a valve replacement due to the difficulty which would be encountered during recovery and rehabilitation related to his neurologic issues and associated weakness.  The Board finds that these opinions demonstrate that there is a relationship between the Veteran's lower extremity disabilities and his cause of death.  Both physicians provided plausible and rational bases for their opinions, which relied on an accurate history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Further, the Board finds nothing in the record to doubt the qualifications of the November 2010 and February 2011 private doctors, and thus finds these medical opinions to be competent.  For these reasons, the Board affords these opinions high probative value.

The Board recognizes that an April 2013 VA examiner ultimately reached a conclusion unfavorable to the claim.  However, the VA examiner focused on the idea that the Veteran's service-connected disabilities were not related to his heart problems, which was the immediate cause of his death.  Moreover, the VA examiner failed to provide an adequate rationale on whether the Veteran's lower extremity disabilities contributed to his death by preventing him from receiving open heart surgery.  The VA examiner instead simply stated that if he really needed the surgery he would have gotten it done and dealt with the rehabilitation aspect afterwards.  Accordingly, the Board assigns this negative opinion no probative value.  See Nieves, 22 Vet. App. 295. 

In sum, the most probative evidence of record demonstrates that the Veteran's service-connected lower extremity disabilities contributed substantially and materially to his death.  Thus,  service connection for the Veteran's cause of death is warranted.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.312.  

The provisions of 38 U.S.C.A. § 1318 provide that under certain circumstances DIC is payable in the same manner and rate as if the cause of death was service connected.  Because this decision grants DIC on the basis of service connection for the cause of death, entitlement under the alternate bases of 38 U.S.C.A. § 1318 is rendered moot and is therefore dismissed.  38 U.S.C.A. § 7105(d)(5).



ORDER

Entitlement to DIC based on the cause of the Veteran's death is granted.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


